  Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 1 of 13 PageID# 9




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DIS rRICTOF VIRGINIA

                                        Alcxandriii Division                   ; i"',—1!                !•     !r\'
 UNITED STATES OF AMERICA
                                                                                   !    FEB 2 0 2020           u
         V.                                            No. 1:20-cr-52(LO)        ';li      u s :>iS(R:cT(, y- JHT

 ABDULLAH ABDOW SAYF.

         Defendant.



                                      PLEA AGREEMENT


       G.Zachary Terwilliger. United Siiiios Allornc) for the Eastern District of Virginia: James

L. Trump and Carina A. Cuellar. Assistant United States Alturnejs: the defendant. Abdullah

Abdow Sayt: and the defendant's counsel have entered into an agreement pursuant to Rule 1 1 of

the Federal Rules ofCriminal Procedure. The terms ofthc agreement are as follows:

       1.      Offense and Maximum I'ciialties

        The defendant agrees to waive indictment and plead guilty to a two-count criminal

information. Count One charges the defendant with conspiring to commit kidnapping in aid of

racketeering activity, in violation of Title 18. United States Code. Section 1959(a)(5). The

maximum penalties for this ofTense are a maximum term often years of imprisonment, a line of

$250,000. full restitution, a special assessment pursuant to 18 U.S.C. § 3013. and a supervised
relea.se term of three years. Count Two charges the defendant with the u.se and carry ofa llrcarm

during and in relation to a drug traflicking crime, in violation of Title 18. United States Code.

Section 924(c)( 1 )(A). The maximum penalties fur this offense are a mandatory minimum term

of imprisonment of five years, a maximum term of life imprisonment (which term of

imprisonment is to run consecutively to the punishment provided for in Count One), a line of

$250,000. forfeiture ofassets as outlined below, a special assessment pursuant to 18 U.S.C.
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 2 of 13 PageID# 10
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 3 of 13 PageID# 11
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 4 of 13 PageID# 12
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 5 of 13 PageID# 13
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 6 of 13 PageID# 14
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 7 of 13 PageID# 15
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 8 of 13 PageID# 16
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 9 of 13 PageID# 17
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 10 of 13 PageID# 18
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 11 of 13 PageID# 19
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 12 of 13 PageID# 20
Case 1:20-cr-00052-LO Document 4 Filed 02/20/20 Page 13 of 13 PageID# 21
